Citation Nr: 0418581	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

A back disability, currently diagnosed as herniated L4-5 
disc, herniated nucleus pulposus, is not related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a May 2002 VCAA letter.  
The claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Pelegrini I was withdrawn and replaced by Pelegrini v. 
Principi, No 01-944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.

In this case, notice was provided to the veteran before the 
rating decision.  The claimant was provided every opportunity 
to submit evidence, and to attend a hearing.  He attended a 
hearing.  He was provided with notice of the appropriate law 
and regulations.  He was provided notice of what evidence he 
needed and notice of what evidence VA would secure on his 
behalf.  He was given ample time to respond.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the claimant.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the claimant regarding what further evidence he 
should submit to substantiate her claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004).  The rating decision, 
statement of the case and the supplemental statement of the 
case provided process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  Thus, he has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claims and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop.  The records satisfy 38 C.F.R. § 3.326.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of back disease or injury.  
In June 1945, the veteran was treated for malaria.  No back 
pain was reported.  The separation examination revealed no 
musculoskeletal or neurological defects or diagnoses.  

In November 1946, a claim for VA benefits was received.  In 
that application, the veteran reported that he was treated 
for malaria during service and had chills and back pain and 
backache at that time.  He did not report having a back 
injury during service.  

In March 1948, the veteran was afforded a VA examination.  He 
did not report having a back injury during service nor did he 
report current back complaints.  No back disability was 
diagnosed.  

In August 1992, a VA Form 21-526 was received from the 
veteran.  The veteran did not report that he suffered a back 
injury during service on that form.  He did not claim service 
connection for a back disability.  

In February 2002, the veteran's initial claim of service 
connection for a back disability was received.  

In 2002, the veteran received private medical treatment for a 
back disability.  The records reflect that a magnetic 
resonance imaging (MRI) of the spine in October 2001 revealed 
a large lesion in the left later recess at L4 continuous with 
a protruding disc on the left at L4-L5 which was most 
consistent with a large extruded herniated nucleus pulposus.  
It was noted that the veteran had had back pain of three 
months' duration.  Thereafter, a back evaluation noted that 
the veteran had had spontaneous onset of back and left leg 
pain in July 2001.  Physical examination resulted in an 
impression of acute L5 radiculopathy secondary to herniated 
L4-5 disc.  The veteran continued treatment for this 
disability.  There was no medical opinion relating the 
veteran's back disability to disease or injury during service 
nor did the veteran report having suffered any back injury 
during service.  

In January 2002, the veteran was seen by VA for complaints of 
back pain.  He reported that he had undergone back surgery.  

In July 2002, the veteran was afforded a VA examination.  The 
veteran reported that he had a history of 2 ruptured lumbar 
discs and that he currently used a cane due to radicular pain 
going down his legs.  Physical examination resulted in a 
diagnosis of intervertebral disc problems with some 
neuropathy going down, particularly the left leg.  

In June 2003, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time and in 
correspondence of record, he indicated that he initially 
injured his back during service when he was wrestling during 
basic training.  He testified that he went on sick call one 
time.  Thereafter, he had back pain every one to two months, 
but he did not pay any attention to it and did not get 
treatment.  After his separation from service, the veteran 
related that he did not injure his back and that he believes 
his current back disability is a continuation of his 
inservice back injury in basic training.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The Board notes that where a veteran alleges he/she suffers 
disability due to disease or an injury incurred in combat, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The veteran 
had combat service.  However, he does not allege that injury 
or disease of the back occurred during combat, rather, he 
maintains that he injured his back during basic training 
while wrestling.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of back disease or injury.  
The veteran was treated for malaria.  Post-service, he 
reported having back pain with malaria.  In fact, there is a 
1946 statement from a relative that the veteran's back had 
hurt a lot.  This statement was in conjunction with a claim 
for malaria.

Post-service, the veteran was not seen for complaints of back 
problems until the 2000's which was over 50 years over his 
separation from service.  There is no competent evidence 
relating currently diagnosed disc disease of the back to 
service.  

The veteran is competent to state that he hurt his back doing 
wrestling moves during service.  However, he is not competent 
to state that the back pain he felt during service resulted 
in herniated L4-5 disc, herniated nucleus pulposus.  See 
Espiritu.  The service medical records are devoid of any back 
complaints or diagnosis.  There was no back injury or disease 
during service.  There was no chronic disease process during 
service.  Subsequent to the November 1946 statement from a 
relative, the post-service records are silent for any back 
complaints or diagnosis for more than 50 years.  There is no 
continuity of symptomatology after service.  The veteran is 
not competent to state that any incident during service 
resulted in current back disability.  The veteran's own 
correspondence in the years between separation and his 
current claim were silent with regard to alleged back injury 
as well as the alleged continuous post-service back problems.  

The veteran is competent to report that he has had back pain 
since service.  However, when the veteran was seen for 
complaint of back pain in 2001, he reported a very recent 
onset of pain.  Rather than reporting that he had had pain 
since service, he reported that there had been a spontaneous 
onset the prior July.  The Board concludes that the veteran's 
statements for treatment purposes are far more probative than 
his more recent statements advanced in support of a claim for 
benefits.  The Board believes that the veteran's statements 
for treatment purposes was more accurate as it is expected 
that he would seek appropriate medical care.

Based on the evidence of record, the Board finds that a back 
disability to include herniated L4-5 disc, herniated nucleus 
pulposus, was not manifest during service and was not due to 
any incident of service.  In order to prevail in his claim, 
the evidence must establish that the current back disability 
was due to disease or injury incurred or aggravated during 
service.  The competent evidence shows that no 
musculoskeletal or neurological abnormality was present when 
the veteran was examined for discharge from service.  There 
is no competent evidence relating currently diagnosed back 
disability to service.  The preponderance of the evidence is 
against the claims of service connection for a back 
disability and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  
Therefore, the claim of service connection must be denied.

In reaching this determination, the Board notes that the 
veteran honorably served his nation during a time of war.  
His duty reflected that he had been trained to fire a rifle 
and assist in capturing and holding enemy positions.  He was 
also familiar with hand to hand fighting techniques.  He was 
wounded in action and awarded a Purple Heart.  


ORDER

Service connection for a back disability is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



